Citation Nr: 1707177	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for back injury residuals.

4.  Entitlement to service connection for left shoulder injury residuals.

5.  Entitlement to service connection for depression as secondary to back injury residuals.

6.  Entitlement to service connection for erectile dysfunction as secondary to back injury residuals.

7.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy as secondary to back injury residuals.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO jurisdiction has since changed to Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran with a videoconference hearing before the Board.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.700, 20.703 (2016).  In his July 2012 VA Form 9, substantive appeal, the Veteran requested a video teleconference hearing before the Board.  Although he subsequently submitted a VA Form 9, in April 2013, in which he indicated that he did not want a hearing before the Board, in a more recent November 2016 statement, the Veteran reinstated his request for a video teleconference hearing before the Board.  Because no hearing has been scheduled at this time, a remand is necessary for the VA to provide him such a hearing prior to adjudicating his claim.  See 38 C.F.R. § 20.704(d) (2016).
Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for a videoconference Board hearing in accordance with the docket number of his appeal.  Notify the Veteran and his representative, in writing, as to the date, time and location of the hearing, and place a copy of the notification letter in the claims folder.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims folder to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




